Citation Nr: 1625836	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to payment of burial benefits.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1979.

Service in Vietnam is indicated by the evidence of record.  The Veteran died on October [redacted], 1988.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.  The Houston, Texas, RO subsequently assumed jurisdiction over this matter.   

With regard to the issue of service connection for the cause of the Veteran's death, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any action which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for the cause of the Veteran's death in September 1998.  The appellant did not appeal this decision to the United States Court of Appeals for Veterans Claims and it became final. 

2.  Evidence received since the September 1998 Board denial of service connection for the cause of the Veteran's death raises a reasonable possibility of substantiating the claim.

3.  The Veteran served on active duty from September 1959 to September 1979, including service in Vietnam.

4.  The Veteran died at age 47 in October 1988.  

5.  The immediate cause of death listed on the death certificate was metastatic adenocarcinoma of the colon, with no other causes being listed.  

6.  At the time of the Veteran's death, service connection had been established for arthritis of the fingers, elbows, and knees, for which a 20 percent evaluation was assigned; and for removal of a bladder cyst, for which a noncompensable evaluation was assigned.

7.  The Veteran's colon cancer, which was the immediate cause of death, is of service origin.  






CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

3.  The criteria for service-connected burial benefits have been met.  38 U.S.C.A. §§ 2302, 2307, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.1600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefits sought, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

New and Material

New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In a September 1998 decision, the Board denied service connection for the cause of the Veteran's death.  The Board found that colon cancer was not manifested in service or within one year following discharge from service, and no competent scientific, or medical evidence had been submitted demonstrating that the cause of the Veteran's death was related to service, including herbicide exposure presumed to have been sustained therein.  The Board further found that the appellant had not presented competent evidence of a causal relationship between any of the Veteran's service-connected disabilities and the colon cancer which caused his death; nor was there any evidence showing that the service-connected disabilities contributed to cause or accelerate death.

The Board noted that of record was a May 1997 VA medical statement which was furnished by a physician following a review of the medical evidence.  The Board observed that the physician was specifically asked (1) whether colon cancer metastatic to the bone and liver was related to the urachal cyst or to the epidermal inclusion cyst.  The physician opined that colon cancer was not directly related to the urachal cyst or to the epidermal inclusion cyst.  The physician was also asked (2) whether the Veteran had Gardener's syndrome.  The physician indicated that following a review of the evidence, it did not appear that the Veteran had Gardener's syndrome as described with multiple polyposis.  It was stated that the multiple polyposis factor did not appear to be present in this case, and, that thus, the relationship between the epidermal cyst and cancer of the colon was not related through Gardner's syndrome.

The physician was also queried as to (3) whether there was any recognized relationship between the Veteran's adenocarcinoma of the rectum and exposure to Agent Orange.  The physician opined that there was no such recognized relationship.  Finally, the physician was asked whether the Veteran may have developed carcinoma before his retirement from service in October 1979.  The physician opined that he could not have had carcinoma before retirement since the carcinoma did not appear until 1987.  The physician also indicated that on the Veteran's retirement physical examination conducted in June 1979, rectal examination and prostatic examination on digital examination were negative.  It was also noted that stool testing was negative for occult blood.  The physician concluded after reviewing the Veteran's chart in its entirety, that there was no service connection for the colon cancer metastatic to the bone and liver. 

The Board indicated that no competent scientific or medical evidence had been submitted demonstrating that the cause of the Veteran's death, colon cancer, was related to or due to Agent Orange exposure in service.  The only opinion of record linking the Veteran's death with Agent Orange exposure was that of the appellant herself.  The Board stated that upon evaluation of the claim on the basis of direct service connection, that is, without regard to Agent Orange exposure, the evidence of record did not reflect that the onset of colon cancer began during service or within one year following service.

The Board found that absent competent medical evidence of a nexus between colon cancer and exposure to Agent Orange or other herbicides during service or any other incident of service, or between colon cancer and a service-connected disability, the claim had to be denied.  

Evidence available to the Board at the time of the prior denial included statements from the appellant, the May 1997 opinion, service treatment records, and private treatment records. 

Evidence added to the record subsequent to the prior Board denial includes statements from the appellant, additional treatment records, and reports from two private physicians indicating a relationship between the Veteran's exposure to Agent Orange and the development of the colon cancer which led to his death.  

In a July 2012 letter, R. E., M.D., indicated that he was writing with regard to the Veteran, who died in October 1988 from colon cancer.  He noted that the Veteran fought in Nha Trang, Vietnam in 1966 and 1967, where he was exposed to Agent Orange.  He indicated that it was his understanding that following his tour in Vietnam, the Veteran began to develop bowel symptoms and several episodes of passing blood per rectum.  He stated that he did not believe the Veteran had a colonoscopy prior to his diagnosis of bowel cancer in a civilian hospital.  He noted that seven months after diagnosis, he died with metastatic colon cancer following several surgeries and treatment with radiation and chemotherapy.  He indicated that the Veteran was 47years old at the time of his death.  He stated that the Veteran died at a relatively young age for someone to die with colorectal cancer.  He noted that the Veteran was exposed to Agent Orange, a known carcinogen, in Vietnam.  He opined that given the Veteran's young age and his documented exposure to Agent Orange, it was his belief that there was at least a 50% chance that his cancer was caused by exposure to dioxin in Vietnam.  He stated that in light of the fact that he had symptoms for years prior to his diagnosis with advanced cancer, he probably developed his malignancy at an even younger age and, in reality, the chance that this was caused by his exposure to dioxin was probably well over 50%. 

Also added to the record was a January 2016 report from M. K., M.D., Assistant Professor, Division of Blood and Bone Marrow Transplantation, James Graham Brown Cancer Center, University of Louisville School of Medicine.  Dr. K. indicated that it was his opinion that it was more likely than not that the Veteran's inservice exposure to Agent Orange resulted in the development of rectal carcinoma, which was the primary cause of his death.  He noted that the Veteran was exposed to AO and he ultimately developed rectal carcinoma, the cause of his death.  He stated that the timing of the Veteran's intestinal cancer diagnosis, based upon the half-life of dioxins and the slow pathogenesis of colon cancer, was consistent with in-service exposure.  

The basis for the prior denial was that the record did not contain competent evidence of a link between the Veteran's colon cancer and the cause of his death.  As noted above, the record now contains medical evidence of a possible relationship between the Veteran's Agent Orange exposure and his colon cancer, which ultimately led to his death.  The newly received evidence relates to previously unestablished elements of the claim of a disability and a possible link between that disability and the cause of the Veteran's death, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the September 1998 Board decision is new and material to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed based upon the merits below.   

Cause of Death

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  As the Veteran had active service in the Republic of Vietnam during the applicable period, it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012); see also Notice, 79 Fed. Reg. 20,308-13 (April 11, 2014).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of colon cancer.  See 79 Fed. Reg. 20,308-13 (April 11, 2014); Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 -28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600  (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences , as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2). 

The Board finds that the Veteran's exposure to an herbicide agent is conceded, presumptive service connection is not for application, as he did not have a presumptive disability prior to his death.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).  The Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed previously, colon cancer, which caused the Veteran's death, is not included as a disease for which the regulatory provisions for presumptive service connection due to exposure to Agent Orange pursuant to 38 C.F.R. § 3.309(e) apply.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2015).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran died in October 1988.  The immediate cause of the Veteran's death was listed as metastatic adenocarcinoma of the colon.  No other causes were listed and no autopsy was performed.  By rating action dated in May 1989, the RO adjudicated the issues of entitlement to service connection for arthritis, a bladder condition, and for colon cancer for purposes of accrued benefits, and for entitlement to service connection for the cause of the veteran's death.  Service connection was granted for arthritis of the fingers, elbows, and knees, for which a 20 percent evaluation was assigned; and for removal of a bladder cyst, for which a noncompensable evaluation was assigned. 

The appellant maintains that the cause of the Veteran's death was his exposure to Agent Orange, which led to the development of colon cancer, which was the cause of the Veteran's death.  As noted above, exposure to Agent Orange has been conceded.  

As evidenced above, there is conflicting evidence as to the cause of the Veteran's colon cancer, which led to his death.  Service treatment records do not reveal any complaints or findings of colon cancer during the Veteran's period of active service or within the one year following his separation from service.  

In the May 1997 opinion, the examiner indicated that there was no recognized relationship between the Veteran's adenocarcinoma of the rectum and exposure to Agent Orange.  The examiner further opined that the Veteran could not have had carcinoma before retirement since the carcinoma did not appear until 1987.  The physician also noted that on the Veteran's retirement physical examination conducted in June 1979, rectal examination and prostatic examination on digital examination were negative.

In contrast, Dr. E. in his July 2012 report, indicated that the Veteran died at a relatively young age for someone to die with colorectal cancer.  He observed that the Veteran was exposed to Agent Orange, a known carcinogen, in Vietnam.  He opined that given the Veteran's young age and his documented exposure to Agent Orange, it was his belief that there was at least a 50% chance that his cancer was caused by exposure to dioxin in Vietnam.  He stated that in light of the fact that he had symptoms for years prior to his diagnosis with advanced cancer, he probably developed his malignancy at an even younger age and, in reality, the chance that this was caused by his exposure to dioxin was probably well over 50%. 

In his January 2016 report, Dr. K. provided detailed findings to support his opinion that the Veteran's colorectal cancer was related to his exposure to Agent Orange.  Dr. K. cited to colorectal cancer pathogenesis findings taking place over at least 15-20 years.  Thus, the steps that led to cancer propagation must have occurred 15-20 years of more prior to diagnosis, resulting in a window from 1968 to 1973.  He noted that considering that dioxins persisted for decades and that cancer took at least 15-20 years to develop, the time frame for the Veteran's cancer diagnosis was consistent with a service-connected exposure.  Dr. K. also addressed the May 1997 report and indicated that the conclusions reached were at odds with established scientific knowledge regarding colorectal cancer pathogenesis.  He noted that if the May 1997 examiner had conducted his analysis with present-day medical literature, he might have reached a different conclusion.  

Dr. K. indicated that the Veteran was exposed to Agent Orange and he ultimately developed rectal carcinoma, the cause of his death.  He further observed that the timing of the intestinal cancer diagnosis, based upon half-life of dioxins and the slow pathogenesis of colon cancer, was consistent with an inservice exposure.  He indicated that based upon his review of the current research on colorectal cancer, it was his opinion that it was more likely than not that the Veteran's inservice exposure to herbicides/Agent Orange resulted in the development of rectal carcinoma, which was the cause of his death.  

Following a review of all the lay and medical evidence and resolving reasonable doubt in favor of the appellant, service connection is warranted for the cause of the Veteran's death. 

As noted above, the cause of the Veteran's death listed on the death certificate is metastatic adenocarcinoma of the colon with no other causes being listed. 

The appellant has submitted two medical opinions which support the proposition that the Veteran's death was caused by colorectal cancer from exposure to Agent Orange.  Moreover, the January 2016 opinion, specifically addressed the May 1997 opinion which was against the claim, and provided detailed rationale as to why the opinion was outdated.  While colon cancer is not a presumptive disease for exposure to Agent Orange purposes, this does not prevent the granting of service connection for the cause of the Veteran's death as a result of colon cancer on a direct basis.  In this case, the Board finds that the opinions are at least in equipoise as to whether the Veteran's cause of death resulted from colon cancer arising from inservice exposure to Agent Orange.  In such a case, reasonable doubt must be resolved in favor of the claimant, and service connection is warranted for the cause of the Veteran's death.



Service-Connected Burial Benefits

Up to $300 shall be paid to cover the burial and funeral expenses for a deceased Veteran who was receiving compensation benefits for a service-connected disability or service-connected disabilities at the time of death but did not die of this disability or disabilities.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  If the Veteran's death was the result of a service-connected disability or service-connected disabilities, however, an amount generally not exceeding $2,000 shall be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  Payment of such service-connected burial benefits is in lieu of payment of other burial benefits.  It has been determined that a service-connected disability, colon cancer, was a contributory cause of his death.  The higher service-connected burial benefits thus are granted instead of the $300.


ORDER

New and material evidence having been received, the claim of service connection for the cause of the Veteran's death is reopened.  

DIC benefits based on service connection for the cause of the Veteran's death are granted, subject to the statutes and regulations governing the payment of benefits.

Service-connected burial benefits are granted, subject to the statutes and regulations governing the payment of benefits. 

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


